Citation Nr: 0023332	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-14 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1970, 
and from May 1977 to October 1983.  

This matter arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which determined that new and 
material evidence had not been submitted sufficient to reopen 
a previously denied claim for service connection for 
residuals of a neck injury.  The veteran filed a timely 
appeal, and by a decision of January 2000, the Board of 
Veterans' Appeals (Board) determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection had been submitted.  The Board further concluded 
that the veteran's claim for service connection for residuals 
of a neck injury was well grounded.  However, it was also 
determined that while the evidence submitted was sufficient 
to well ground the veteran's claim for service connection, 
there was insufficient evidence to support a grant of service 
connection.  Accordingly, the case was remanded to the RO for 
additional development.  The requested development having 
been completed, the case has been returned to the Board for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's current diagnoses relative to his neck 
include cervical spondylosis at C5-6 and C6-7.  

3.  The veteran has presented medical evidence of a present 
disability with respect to his cervical spine, and has 
presented medical evidence of a nexus or link between that 
disability and his active service.  

4.  The veteran's cervical spine disability cannot reasonably 
be disassociated from the veteran's active service.  


CONCLUSION OF LAW

The veteran currently suffers from residuals of a cervical 
spine injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim that is plausible when his contentions and 
the evidence of record are viewed in the light most favorable 
to that claim.  

The Board is also satisfied that all relevant facts and 
evidence have been properly and sufficiently developed.  That 
evidence includes the veteran's service medical records; 
voluminous records of treatment following service received 
from private physicians, VA Medical Centers (VAMCs), and the 
Social Security Administration; numerous statements made by 
the veteran in support of his claim; and the report of a VA 
rating examination.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated coincident 
to service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  In addition, service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(b) (1999).   

The veteran's service medical records generally show that he 
was seen for complaints of neck and shoulder pain in January 
1981 and in January 1982, and that he was variously diagnosed 
with muscle tension.  Specifically, in December 1978, an 
emergency room report from Holy Cross Hospital shows that the 
veteran was seen for treatment after having been involved in 
an accident in which he claimed to have been struck on the 
head with a pipe.  The veteran claimed to have lost 
consciousness, but no neurological deficits were noted, and 
the veteran did not complain of any neck involvement at that 
time.  In January 1981, the veteran was seen for complaints 
of neck and shoulder pain.  He was seen again one year later 
in January 1982 for complaints of neck and shoulder pain, and 
was noted to have a prior history of a neck injury some 12 
years previously.  However, at that time, the veteran also 
reported that the problems with his neck had been exacerbated 
by a subsequent head injury sustained in 1978.  He was 
diagnosed with muscle tension.  An additional treatment note, 
also dated in January 1982 shows that the veteran complained 
of neck pain of two-weeks' duration.  He was noted to have 
reduced range of motion, and was assessed with neck pain.  
Further, the records show that the veteran was seen in May 
1983 for complaints of right shoulder pain incurred following 
an injury sustained at Ft. Hood, Texas, some four years 
previously.  The report of the veteran's September 1983 
service separation examination shows that he did not report 
any problems with his neck or cervical spine at that time, 
and no disorders involving the neck or cervical spine were 
otherwise indicated.  

Contemporaneous VA and private clinical treatment records 
dating from April 1987 through May 2000 show that the veteran 
was seen for complaints of chronic neck pain in August 1987.  
At that time, he was evaluated for osteoarthritis in his 
neck.  The clinical treatment records generally show that the 
veteran consistently reported that his neck pain had been 
present since he sustained a head and neck injury in service 
in 1978 or 1979.  Subsequent treatment records indicate that 
he was shown to have small disc bulges at C3-4 and C5-6, but 
without apparent cord or root impingement.  The records also 
show that the veteran was diagnosed with cervical spondylitis 
and degenerative changes at multiple levels.  With respect to 
the etiology of the veteran's diagnosed neck disorder, aside 
from his self-reported history of having sustained a neck 
injury in service and of experiencing continuous 
symptomatology since that time, the treatment records do not 
contain any medical opinion that such neck symptomatology was 
the result of any in-service injury.  

A letter dated in September 1996 was received from Richard D. 
Hendren, D.C., stating that he had treated the veteran for a 
neck injury on four occasions in the latter part of 1980 
while the veteran was still on active duty.  Dr. Hendren 
stated that he recalled that the veteran presented with 
complaints of severe headaches and neck and shoulder pain.  
According to Dr. Hendren, the veteran stated that he had 
slipped on ice in late 1979, and that he had been treated at 
a local hospital and released.  Dr. Hendren offered that 
"because of the severity of [the veteran's] neck injury," 
there was little that he could do.  Further, Dr. Hendren 
stated in his letter that his treatment records were in 
storage.  However, in subsequent statements submitted by both 
the veteran and Dr. Hendren, searches for those documents and 
records were not productive, and the treatment records were 
unavailable and presumed lost.  

The veteran underwent a VA rating examination in January 
1998.  The report of that examination shows that the veteran 
was noted to have a history of cervical spondylitis.  The 
veteran reported having sustained an injury to his neck/upper 
back in service, and that he had experienced chronic pain 
thereafter.  On examination, he was found to have limitation 
of motion in his cervical spine with pain.  The examiner 
concluded with a diagnosis of degenerative joint disease of 
the cervical spine.  X-ray results showed spondylosis of the 
cervical spine, worse at the C5-6 and C6-7 levels.  In an 
addendum to the January 1998 examination report dated in June 
1998, the examiner stated that it was her "medical opinion 
that the veteran's current cervical condition is as likely as 
not to have been caused by injury in service that occurred in 
1979 where he slipped and fell on an icy road."  

The veteran underwent an additional VA rating examination in 
May 2000.  The report of that examination shows that the 
examiner reviewed the veteran's voluminous clinical treatment 
records contained within his claims file, and concluded that 
the evidence failed to show that the veteran had a disability 
with respect to his cervical spine either upon entry into 
service or upon his separation from service.  The examiner 
observed that a "Chapter 13" examination was performed in 
September 1983, and that the veteran was not noted to have 
any musculoskeletal defects at that time.  However, he also 
observed that the report of the December 1978 emergency room 
admission reflected that the veteran was seen for complaints 
of having been struck on the head with a pipe and having 
subsequently lost consciousness.  The veteran was not then 
shown to have any neurological deficits, and other than an 
abrasion on his forehead, no other defects were noted.  The 
examiner noted the veteran's complaints of neck problems in 
service and the relevant findings, but observed that the next 
pertinent treatment record was dated in 1988, after 
separation from service, in which he was found to have small 
bulges of the C-spine discs at C3-4 and C5-6.  In addition, 
the examiner noted the veteran's subsequent treatment history 
and clinical findings, and he also observed that no opinions 
regarding the etiology of the veteran's neck problems were 
offered.  Further, the examiner discussed the findings 
contained in the report of the January 1998 rating 
examination, in which the veteran was noted to have stated 
that he had experienced chronic neck problems following an 
accident in service in 1979.  However, he did not address the 
June 1998 addendum to that examination in which it was 
determined that the veteran's neck problems were at least as 
likely as not incurred in service.  

On examination, the veteran was found to have an essentially 
normal range of motion in his cervical spine, and only 
complained of experiencing pain on the extremes of range of 
motion.  There was no evidence of crepitus or muscle spasm, 
and the X-ray results showed no significant problem in the 
alignment.  However, the veteran was found to have moderate 
changes of cervical spondylosis at C5-6 and C6-7 with 
decreases in the disc height and osteophyte formation from 
the bodies in the adjacent vertebra.  The examiner observed 
that some of the osteophytes may have been projecting 
backwards into the neural foramina, but that he did not see 
any other specific problems.  He concluded with a diagnosis 
of cervical spondylosis.  No radiculopathy or real 
neurological deficit was indicated.  With respect to the 
etiology of the veteran's neck problems, the examiner noted 
that he had been seen in service in 1981 and 1982 for 
complaints of neck discomfort, but which appeared to involve 
muscular problems rather than any cervical spine disability, 
per se.  The examiner offered that he could not be sure that 
a "single incident in 1968 [sic] December caused this 
patient the problems that he is currently complaining of and 
which are visible on the x-rays of the lower cervical spine.  
In substance, the examiner concluded that the veteran likely 
had a pre-existing cervical spine disability involving 
degenerative changes, and that he experienced a strain of the 
cervical spine in service which exacerbated the pre-existing 
disability.  He offered that such strain may have hastened 
the progress of the degenerative disease in the cervical 
spine.  

The Board has evaluated the objective medical evidence, and 
concludes that the evidence supports a grant of service 
connection for the veteran's residuals of a neck injury.  
Specifically, the Board observes that the veteran was noted 
to have received treatment for complaints involving his neck 
in service.  While the veteran was not shown to have any 
disability involving his cervical spine upon his discharge 
from service, per se, he has presented a report by a treating 
chiropractor, Dr. Hendren, who indicated that he treated the 
veteran for residuals of a neck injury while he was still in 
service in 1980.  The clinical treatment records consistently 
show that the veteran reported having sustained an injury to 
his neck in service in 1978 or 1979, and that the veteran did 
suffer from degenerative changes of the cervical spine with 
variously diagnosed neurological involvement.  

Of greatest significance with respect to the veteran's claim 
for service connection are the reports of the January 1998 
rating examination, the June 1998 addendum to the January 
examination, and the May 2000 rating examination.  The report 
of the January 1998 rating examination concluded with the 
examiner's opinion that the veteran had degenerative joint 
disease of the cervical spine, and the June 1998 addendum 
contained the required medical nexus between that disability 
and the active service via the examiner's statement that it 
was at least as likely as not that the veteran's cervical 
spine disability was incurred as a result of a slip-and-fall 
accident he reported experiencing in service.  In the absence 
of any contrary medical opinion, such evidence is sufficient 
not only to well ground the veteran's claim, but also to 
warrant a grant of service connection.  

Moreover, the report of the May 2000 rating examination did 
not refute the findings or conclusions offered by the 
examiner who conducted the January 1998 rating examination 
and who drafted the June 1998 addendum.  In fact the examiner 
who conducted the May 2000 examination offered that it was 
likely that the veteran had a pre-existing cervical spine 
disability of some sort, which was aggravated in service by a 
cervical strain.  Such aggravation in service, he offered, 
likely would hasten or exacerbate the natural progress of any 
ongoing degenerative changes.  

Accordingly, the Board concludes that a nexus or link has 
been established between the veteran's active service and his 
currently diagnosed degenerative changes of the cervical 
spine.  It is therefore the decision of the Board that the 
evidence supports the veteran's claim for service connection, 
and that the veteran's appeal with respect to service 
connection for residuals of a neck injury is granted.  


ORDER

Service connection for residuals of a neck injury is granted.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

